   4:20-cr-03050-JMG-CRZ Doc # 22 Filed: 07/20/20 Page 1 of 2 - Page ID # 46




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                              4:20CR3050

     vs.
                                                               ORDER
JASON J. GRIESS,

                     Defendant.


      Defendant has moved to continue the pretrial motion deadline and trial,
(Filing No. 21), because Defendant’s recently assigned counsel needs additional
time review this case and confer with the defendant before deciding if pretrial
motions should be filed. The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant’s motion to continue, (Filing No. 21), is granted.

      2)       Pretrial motions and briefs shall be filed on or before August 17,
               2020.

      3)       The trial of this case is set to commence before the Honorable John
               M. Gerrard, Chief United States District Judge, in Courtroom 1,
               United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
               October 5, 2020, or as soon thereafter as the case may be called,
               for a duration of four (4) trial days. Jury selection will be held at
               commencement of trial.

      4)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendant in a speedy
               trial, and the additional time arising as a result of the granting of the
               motion, the time between today’s date and October 5, 2020 shall be
               deemed excludable time in any computation of time under the
               requirements of the Speedy Trial Act, because although counsel
4:20-cr-03050-JMG-CRZ Doc # 22 Filed: 07/20/20 Page 2 of 2 - Page ID # 47




         have been duly diligent, additional time is needed to adequately
         prepare this case for trial and failing to grant additional time might
         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   Dated this 20th day of July, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
